DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
Acknowledgement is made of the amendment filed 08/02/2021 which amended claims 1, 4, 5, 10, 11 and 13-15. Claims 1, 3-5, 8-11, 13-15 and 18-19 are currently pending in the application for patent.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/01/2021 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1, 3-5, 10-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Galstian et al (WO 2015/103709; hereinafter referred to as Galstian; wherein US 2016/0320684 is being used as the English language equivalent thereof) in view of Van Bommel et al (US 2010/0208185; hereinafter referred to as Van).
Regarding Claims 1 and 11, Galstian Figure 10A discloses a beam projector device (Figures 10A and 16G) comprising a light source (Figure 16G; Paragraph [0105]; wherein the light source is a light emitting diode or laser) and a reflector (see Figures 10A and 16G; wherein the tunable mirror of figure 16G is representative of Tunable Mirror Geometry 700 in Figure 10A) for directing at least a part of a beam emitted from the light source (see at least Figure 16G), the reflector (Figure 10A; Tunable Mirror Geometry 700) comprising a single liquid crystal cell (Figure 10A; LC Layer 8 Concentric Ring Shaped Electrodes 702 and Electrode 10) having a first patterned electrode on a first substrate of said cell (see Figure 10A; Concentric Ring Shaped Electrodes 702) and a second patterned electrode on a second substrate of said cell (Figure 10A; Electrode 10) enclosing a liquid crystal layer (see Figure 10A; wherein concentric ring shaped electrodes 702 and electrode 10 along with substrates 101 and 105 enclose LC layer 8), wherein said first and said second patterned electrodes (Figure 10A; Concentric Ring Shaped Electrodes 702 and Electrode 10) are electrically controllable to vary at least one of a beam shape and beam direction of said beam (see Figure 10A; Paragraph [0089]; wherein it is disclosed that the electrodes 702 and 10 are used to obtain a desired wavefront), wherein said beam projector device (Figures 10A and 16G) is further characterized by: 

Galstian Figure 10A does not expressly disclose that said first patterned electrode and said second patterned electrode are cross-oriented and mutually orthogonal electrode arrays with respect to one another and said single liquid crystal cell causes linear polarization of light and varies at least one of beam shape and beam direction of a first polarization of said beam and the reflector comprises a polarization transformer element so that the liquid crystal cell varies at least one of beam shape and beam direction of a second polarization of said beam in reflection; and the single liquid crystal cell varies beam shape of all polarizations of said beam in two planes.
Galstian Figure 7 discloses a beam projector device (Figure 7) comprising a light source (see Figure 7; wherein the incident light beam 2 is inherently emitted from a light source) and a reflector (Figure 7; Optical Reflective Device 11) for directing at least a part of a beam (Figure 7; Incident Light Beam 2) emitted from the light source (see Figure 7; wherein the light source (not depicted) emits incident light beam 2 and the optical reflective device 11 changes the direction of said beam such that reflected light beam 4 is produced), the reflector (Figure 7; Optical Reflective Device 11) comprising a single liquid crystal cell (Figure 7; Back Electrode 10, Electrode Structure 12, LC Layer 8 and Quarter Wave Retardation Layer 41) having a first and a second patterned electrode (Figure 7; Back Electrode 10 & Electrode Structure 12), wherein
said beam projector device (Figure 7) is further characterized by:
the liquid crystal single liquid crystal cell (Figure 7; Back Electrode 10, Electrode Structure 12, LC Layer 8 and Quarter Wave Retardation Layer 41) causing linear polarization of light and varying at least one of beam shape and beam direction of a first polarization of said beam (see Paragraph [0085]), said reflector (Figure 7; Optical Reflective Device 11) comprising a polarization transformer element (Figure 7; Quarter Wave Retardation Layer 41) so that the liquid crystal cell (Figure 7; Back Electrode 10, Electrode Structure 12 and LC Layer 8) varies at least one of beam shape and beam direction of a second polarization of said beam in reflection (see Figure 7 and Paragraph [0085]); and 
the single liquid crystal cell (Figure 7; Back Electrode 10, Electrode Structure 12, LC Layer 8 and Quarter Wave Retardation Layer 41) varies beam shape of all polarizations of said beam in two planes (see Paragraph [0085]; wherein it is disclosed that as the ordinary reflected light beam and the extraordinary reflected light beam pass a second time through the quarter wave retardation layer 41, both reflected beams undergo a second quarter wave relative phase delay. The induced full half wave relative phase delay induced results in each reflected beam being polarized in the other polarization plane (perpendicular) with respect to the corresponding incident polarization plane such that the extraordinary incident light beam is spatially modulated by the liquid crystal layer 8 as it passes through towards the quarter wave retardation layer 41 and originally ordinary polarized beam passes the second time (as an extraordinary polarized beam) through the liquid crystal layer 8, it is spatially modulated by the liquid crystal layer 8).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the reflector of Galstian Figure 10A such that the single liquid crystal cell causes linear polarization of light and varies at least one of beam shape and beam direction of a first polarization of said beam and the reflector comprises a polarization transformer element so that the liquid crystal cell varies at least one of beam shape and beam direction of a second polarization of said beam in reflection; and the single liquid crystal cell varies beam shape of all polarizations of said beam in two planes, as taught by Galstian Figure 7, because doing so would provide for polarization independent operation (see Galstian Paragraph [0086]).
Galstian does not expressly disclose that said first patterned electrode and said second patterned electrode are cross-oriented and mutually orthogonal electrode arrays with respect to one another.
Van discloses a beam projector (Figure 5) comprising a light source (see Paragraph [0075]; wherein the light source is an inherent element needed to produce the incident unpolarized light) and a reflector (Figure 5; Beam Shaping Device 60) for directing at least a part of a beam emitted from the light source (see Paragraphs [0074]-[0075]), the reflector (Figure 5; Beam Shaping Device 60) comprising a single liquid crystal cell having a first patterned electrode on a first substrate of said cell (see Figure 5; First Electrode Layer 5 and Conductor Lines 65) and a second patterned electrode on 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the reflector of Galstian such that the first patterned electrode and said second patterned electrode are cross-oriented and mutually orthogonal electrode arrays with respect to one another, as taught by Van, because doing so would allow for an incident collimated beam to be shaped symmetrically and utilizing both polarization components of the incident light.
Regarding Claims 3 and 13, Galstian Figure 10A as modified by Galstian Figure 7 and Van discloses the limitations of claims 1 and 11 as detailed above.
Galstian Figure 10A further discloses said liquid crystal layer (Figure 10A; LC Layer 8) is of nematic type (see Paragraph [0012] and Claims 4 and 5).
Regarding Claims 4 and 14, Galstian Figure 10A as modified by Galstian Figure 7 and Van discloses the limitations of claims 1 and 11 as detailed above.
Galstian Figure 10A further discloses said liquid crystal layer (Figure 10A; LC Layer 8) further contains chiral molecules, polymers, nano and micro particles (see Claim 4; wherein it is disclosed 
Regarding Claims 5 and 15, Galstian Figure 10A as modified by Galstian Figure 7 and Van discloses the limitations of claims 1 and 11 as detailed above.
Galstian Figure 10A further discloses said liquid crystal layer (Figure 10A; LC Layer 8) is in a phase of cholesteric, blue, polymer stabilized, nano particle stabilized or polymer dispersed (see Claim 4; wherein it is disclosed that the layer of dynamically controllable material comprises nematic liquid crystal material interspersed into a spatially nonuniform polymer stabilized matrix).
Regarding Claim 10, Galstian Figure 10A as modified by Galstian Figure 7 and Van discloses the limitations of claim 1 as detailed above. 
Galstian Figure 10A further discloses the liquid crystal cell (Figure 10A; LC Layer 8 Concentric Ring Shaped Electrodes 702 and Electrode 10) is electrically controllable to vary only a beam shape (see Claim 1; wherein it is disclosed that an electrical drive signal applied to said excitation source causes a change of optical properties in said layer of dynamically controllable material to provide a spatially varying change in light reflection having at least one of a desired phase curvature and a desired amplitude modulation profile).

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Galstian et al (WO 2015/103709; hereinafter referred to as Galstian; wherein US 2016/0320684 is being used as the English language equivalent thereof) as modified by .
Regarding Claims 8 and 18, Galstian as modified by Van discloses the limitations of claims 1 and 11 as detailed above.
Galstian as modified by Van does not expressly disclose that said reflector is of planar disc shape.
Sakai discloses a reflector (Figure 1; Liquid Crystal Panel 20) comprising a liquid crystal cell (Figures 1 and 3; Liquid Crystal Cell 10), wherein said reflector (Figure 1; Liquid Crystal Panel 20) is of a planar disc shape (see Figure 3 Paragraphs [0112]-[0113]; wherein it is disclosed that on the region where the convex section 7a having the doughnut-shaped or circular cross section is provided).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the beam projector device of Galstian as modified by Van, such that the reflector is of planar disc shape, as taught by Sakai, because doing so would predictably allow for implementation of the reflector into a wider variety of apparatuses.

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Galstian et al (WO 2015/103709; hereinafter referred to as Galstian; wherein US 2016/0320684 is being used as the English language equivalent thereof) as modified by Van Bommel et al (US 2010/0208185; hereinafter referred to as Van) as applied to claims 1 and 11, in view of Li et al (US 2008/0273178; hereinafter referred to as Li).
Regarding Claims 9 and 19, Galstian as modified by Van discloses the limitations of claims 1 and 11 as detailed above.
Galstian as modified by Van does not expressly disclose a diffractive or holographic element is included to at least enhance the steering or broadening.
Li discloses a beam projector device (Figure 15; Projector 1500), comprising 
a light source (Figure 15; Light Source 502) and a reflector (Figure 16; Upper Cell 1602 and Lower Cell 1604) for directing at least a part of a beam emitted from the light source (see Paragraph [0050]), the reflector (Figure 16; Upper Cell 1602 and Lower Cell 1604) comprising a single liquid crystal cell (Figure 16; Nematic Liquid Crystal 1624) electrically controllable to vary a beam direction of said beam (see Paragraph [0050]; wherein it is disclosed that when a voltage is applied between the first transparent conductive layer 1610 and the second transparent conductive layer 1616 the nematic liquid crystal 1624 partially aligns with the resulting electric field, thereby changing the effective index of refraction for light polarized parallel to a rubbing direction of the alignment layers such that in one state the upper cell 1602 will transmit the spatially modulated light beam undisturbed and in another state the blazed transmission grating 1620 will steer the spatially modulated light into an order for which the grating 1620 is blazed), wherein 
a diffractive or holographic element (Figure 16; Blazed Transmission Grating 1620 and 1626) is included to at least enhance the steering or broadening (see Paragraphs [0050]-[0051]; wherein it is disclosed that the blazed transmission gratings 1620/1626 make it possible for, in one state, the upper cell 1602 to transmit the spatially modulated light beam undisturbed and in another state the blazed transmission grating 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the beam projector device of Galstian as modified by Van such that a diffractive or holographic element is included to at least enhance the steering or broadening, as taught by Li, because doing so would allow for spatially modulated light to be transmitted undisturbed or would allow for one cell to achieve an UP state while another cell is be used to achieve a DOWN state, thereby facilitating beam steering in multiple directions (see Li Paragraphs [0050]-[0051]).

Response to Arguments
Applicant’s arguments with respect to claims 1, 3-5, 8-11, 13-15 and 18-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see page 5, filed 08/02/2021, with respect to the 112b rejection of claims 1-10 and 13-15 have been fully considered and are persuasive. The 112b rejections of claims 1-10 and 13-15 have been withdrawn. 



Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER A LAMB II whose telephone number is (571)270-0648. The examiner can normally be reached Monday-Friday 10am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272-2303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHRISTOPHER A LAMB II/Examiner, Art Unit 2882